                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    CYNTHIA GUTIERREZ, et al.,                         Case No. 16-cv-02645-SI
                                   8                   Plaintiffs,
                                                                                           ORDER RE: FEE PETITION
                                   9              v.

                                  10    SANTA ROSA MEMORIAL HOSPITAL, et
                                        al.,
                                  11
                                                       Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Plaintiffs recently filed a Supplemental Petition concerning approval of their pending

                                  15   minors’ compromise. Dkt. 201. The Court finds that this matter may be decided without oral

                                  16   argument and VACATES the April 26, 2019 hearing.

                                  17          As the Court has already indicated, it approves the proposed settlement and finds that the

                                  18   amounts are fair. The current issue concerns only the amount of plaintiffs’ counsel’s attorney fees

                                  19   and costs. As the Court indicated at the last hearing, the Court finds that it would be unreasonable

                                  20   and unfair to award counsel fees on the gross amount of the settlement, before repayment of costs.

                                  21   It is actually unlawful to award fees on the gross amount when computing fees pursuant to

                                  22   MICRA, see Section 6146 of the Business and Professions Code. With respect to the EMTALA

                                  23   portion of this minors’ compromise, no similar rule applies, but the Court finds that fairness to the

                                  24   minors in this case requires similar treatment.1

                                  25

                                  26
                                              1
                                                 Plaintiffs’ counsel argues that other cases have awarded fees on gross recoveries, citing
                                       specifically to Nephew v. Santa Rosa Memorial Hospital, et al., 15-1684. That opinion,
                                  27   concerning a settlement quite different from this one, did not focus on the question of whether the
                                       fee was to be calculated before or after repayment of costs, and in any event involved only $5280
                                  28   in costs. Whether other courts have approved such a methodology in other cases does not affect
                                       the Court’s opinion that in this case, it would be unreasonable and unfair to the minors to compute
                                   1          In this action, the parties have allocated $500,000 of the recovery to professional

                                   2   malpractice claims, which are subject to California’s MICRA fee guidelines, and $3,300,000 of

                                   3   the recovery to the EMTALA claims, which are not subject to similar strictures. From these

                                   4   amounts, counsel are to be reimbursed for their out-of-pocket costs, amounting to approximately

                                   5   $497,000.

                                   6          At the last hearing, the Court suggested repaying all of the costs out of the $500,000

                                   7   MICRA portion of the settlement, leaving only $3000 in recovery which would generate a 40%

                                   8   fee of $1200. The $3,300,000 EMTALA portion would yield $1,100,000 in fees. Thus the total

                                   9   fee would be $1,101,200.

                                  10          Plaintiffs’ Supplemental Petition suggests three other approaches to determining fees, but

                                  11   in each option counsel seeks to obtain fees on the gross EMTALA fees, before repayment of costs.

                                  12   When fees are (properly) computed on the net recovery after repayment of costs, the other
Northern District of California
 United States District Court




                                  13   approaches suggested actually generate fees lower that the Court’s approach.2

                                  14          The Court will award plaintiffs’ fees in accordance with its original suggestion (which was

                                  15   made for simplicity), or in accordance with either of plaintiffs’ “options,” but will only compute

                                  16   the fees after costs have been deducted.              Plaintiffs’ counsel shall submit a proposed

                                  17   order/judgment to this effect, no later than March 29, 2019.

                                  18
                                  19          IT IS SO ORDERED.

                                  20   Dated: March 25, 2019                  ______________________________________
                                                                                      SUSAN ILLSTON
                                  21                                                  United States District Judge
                                  22

                                  23   counsel’s fee on the gross settlement amount, prior to repayment of costs.

                                  24
                                              2
                                                Plaintiffs’ Option 1 allocates costs proportionately to the settlement amounts, 13.15% to
                                       the MICRA portion and 86.85% to the EMTALA portion. Fees under MICRA would amount to
                                  25   $120,327. Fees under EMTALA would be one-third of $2,868,355 ($3,300,000 reduced by costs
                                       of $431,645), or $956,118.33. This would total $1,076,445.30.
                                  26
                                              Plaintiffs’ Option 2 allocates all costs to the EMTALA amounts. This would yield fees on
                                  27   the MICRA portion of $136,666, and on the EMTALA portion of $934,333.33 (one third of
                                       $2,803,000, which is $3,300,000 less $497,000). This would total $1,070,999.
                                  28
                                              Plaintiffs’ third option is not appropriate.
                                                                                             2
